ORDER
PER CURIAM.
Lonnie Snelling (Appellant) appeals from the following: (1) the trial court’s order granting St. Louis Development Corporation — LRA’s (LRA) motion to dismiss on Count VI of Appellant’s second amended petition; (2) the trial court’s order granting Apostle Demolition, Wrecking and Excavating’s (Apostle) motion to dismiss Counts V and VI of Appellant’s third amended petition; (3) the trial court’s order granting Apostle’s motion for directed verdict on Counts III and IV of *503Appellant’s third amended petition; (4) the judgment of the trial court following a jury trial in favor of Apostle on Counts I and II of Appellant’s third amended petition; (5) the order of the trial court denying Appellant’s motion for judgment notwithstanding the verdict; and (6) the order of the trial court denying Appellant’s motions to vacate the verdicts, amend the judgment, and for a new trial. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion would have no prece-dential value. We affirm the judgment pursuant to Rule 84.16(b).